Citation Nr: 0118186	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  95-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to August 
1954.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed rating decision dated June 1990, the RO 
denied service connection for an acquired psychiatric 
disorder, to include bipolar disorder.   

3.  The evidence associated with the claims file subsequent 
to the August 1990 rating decision is new, but not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
bipolar disorder.


CONCLUSIONS OF LAW

1.  The June 1990 rating decision denying service connection 
for a psychiatric disorder, to include bipolar disorder is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  The evidence associated with the veteran's claim file 
subsequent to the RO's June 1990 rating decision is not new 
and material, and the veteran's claim for service connection 
for a bipolar disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder on the basis that he 
has submitted new and material evidence not only sufficient 
to reopen his claim, but also sufficient to grant service 
connection.  The Board observes that the veteran's claim of 
entitlement to service connection was first considered and 
denied in June 1990.   

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  All available VA and private medical 
records have been obtained.  In addition, the veteran was 
afforded a hearing before the RO in May 1994.  Significantly, 
the Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  Therefore, the Board finds that the VA met its 
statutory duty to assist and the case is ready for appellate 
review.

The Board observes that the RO stated in the Supplemental 
Statement of the Case, dated January 2001, that the veteran's 
claim "may be reopened."  It is unclear whether the 
veteran's claim was reopened at that time.  Thus, the Board 
finds that, although the RO adjudicated the issue on the 
merits, the issue is more appropriately framed as set forth 
in the ISSUE portion of this decision because the veteran's 
claim was previously denied in the unappealed June 1990 
rating decision.  This is significant to the Board because 
the preliminary question of whether a previously denied claim 
may be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the way the RO characterized 
the issue, the question before the Board is whether new and 
material evidence has been presented.  Id. 

The Board notes that the veteran's service medical records 
are not currently of record, despite attempts by the RO to 
obtain those records.  It appears that the veteran's service 
medical records were destroyed at the 1973 fire at the 
National Personnel Records Center, and that attempts to 
reconstruct those records have been unsuccessful.

Historically, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder, was first considered and denied in a June 1990 
rating decision.  The RO denied the veteran's claim on the 
basis that the veteran's bipolar disorder was neither 
incurred in nor aggravated by the veteran's military service, 
nor did it manifest within the presumptive period following 
his discharge.  In July 1993, the veteran filed a claim to 
reopen on the basis of new and material evidence.  The RO, in 
an August 1993 rating decision, found that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
previously diagnosed as bipolar disorder.  The veteran filed 
a Notice of Disagreement in May 1994 with regard to the RO's 
decision.  The RO provided the veteran with a Statement of 
the Case in August 1994.  The veteran perfected his appeal, 
and in February 1997, the Board remanded the veteran's claim 
to the RO for additional development.  The RO, in January 
2001, after completing the requested development, issued a 
Supplemental Statement of the Case which denied the veteran's 
claim on the basis that there was no evidence showing his 
psychiatric disorder was incurred in or aggravated by his 
military service.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the veteran did not file a NOD after 
the RO's September 1969 rating decision.  Therefore, the RO's 
rating decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103 (2000).  However, if new 
and material evidence is presented or secured with regard to 
a claim that was disallowed, the Secretary must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The RO's June 1990 rating decision that denied service 
connection for a psychiatric disorder relied on the veteran's 
separation examination report, dated August 1954, and several 
private medical records.  The veteran's separation 
examination report is negative for evidence of a psychiatric 
disorder.  The rating decision also noted that the private 
medical records show that the veteran was first treated for a 
mental disorder in March 1973, whereupon he was diagnosed 
with depressive neurosis. The RO also relied on private 
medical records, dated May/June 1973, that show treatment for 
anxiety reaction with depression and private medical records 
dated December 1987, which diagnosed the veteran with bipolar 
disorder.  Moreover, the RO pointed out that the medical 
evidence showed that the veteran's bipolar disorder was not 
diagnosed until March 1973, well beyond the one-year 
presumptive period for service connection.

Additional evidence has been associated with the claims file 
since the RO's June 1990 denial of the veteran's claim for 
service connection. This evidence includes lay statements, 
private medical records dated at various intervals from March 
1957 to April 1997, and VA medical records dated at various 
intervals between May 1973 and September 1998.  Documents 
associated with the veteran's claim for Social Security 
disability benefits were also submitted.  Private medical 
records from St. Joseph-Lloyd Hospital, dated March 1957, 
show treatment for anxiety neurosis.  Private medical records 
from the Marshfield Clinic dated November and December 1972 
indicate that that the veteran related feelings of 
depression, insomnia, and chronic distress.  He was diagnosed 
with personality disorder with passive dependent traits, a 
strong depressive reaction, and suicidal ideation.  Records 
dated October through November 1987 from the Brown County 
Mental Health Center show that the veteran reported 
experiencing marital problems, insomnia, disturbance, 
suicidal thoughts, and poor self-esteem.  His Axis I 
diagnosis was major depression with anxious mood.  Additional 
records dated March 1988 through April 1992 from the 
Menominee County Community Mental Health Center show 
treatment for a bipolar disorder, in remission.   A March 
1988 record shows that the veteran was assessed as having a 
bipolar disorder, depression, and alcohol dependence.  In a 
December 1990 record, the veteran reported that he had a 
history of hospitalization for mental problems and that he 
has a disability connected to military service.  He also 
reported experiencing a problem with his nerves during his 
military service.   No diagnosis was listed.  A March 1992 
record indicates that the veteran continues to report marital 
problems, mood swings, and anxiety.

VA medical records dated July 1997 through September 1998 
show continuing treatment for a psychiatric disorder.  The 
veteran, according to the records, attended a PTSD therapy 
group.  Varying diagnoses were made, including schizophrenia 
and alcohol abuse.  In addition, a record dated November 1997 
states that there is no evidence of bipolar disorder, but 
that the veteran's past history of hospitalization indicates 
that the veteran has a chronic mental illness in remission.  
Another record, dated April 1998, assesses the veteran with a 
psychosis, not otherwise specified.  

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  The private medical records consist of 
psychiatric treatment notes, evaluations, and diagnoses, and 
do not show that the veteran incurred a psychiatric disorder 
during service.  Moreover, although the December 1990 medical 
record indicates that the veteran reported having a 
disability connected to his military service, the veteran is 
not competent to offer an opinion on an issue requiring 
medical evidence for resolution.  See Van Slack at 502, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  In addition, VA medical records refer only to 
the treatment and diagnosis of the veteran's current 
psychiatric disorder.  As such, these records constitute 
cumulative evidence because they merely demonstrate the 
current nature and severity of the veteran's psychiatric 
disorder.

Moreover, while the private medical records and VA medical 
records are new, these records do not demonstrate that the 
veteran's psychiatric disorder was incurred or aggravated 
during service, or manifested itself within the applicable 
presumptive period.  These records clearly indicate that the 
veteran was evaluated for and underwent treatment for a 
psychiatric disorder at varying time periods beginning in 
March 1957, and that the veteran currently has a psychiatric 
disorder, to include bipolar disorder.   However, these 
records only report the veteran's history of treatment for a 
psychiatric disorder and the current nature of the veteran's 
psychiatric disorder.  These records do not provide any 
evidence to show that the veteran's psychiatric disorder was 
incurred during service or manifested itself within the 
applicable presumption period.  Accordingly, the Board finds 
that the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a bipolar disorder.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a bipolar disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

